Citation Nr: 0601412	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978 and from June 1984 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.

In August 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A back disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in October 2001, April 2004, August 
2004, and February 2005.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
October 2001 notification was provided prior to the initial 
unfavorable decision issued by the RO in January 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO has successfully obtained the veteran's U. S. 
Army National Guard records from 1983 through 1984 and his 
service medical records from his second period of active 
service in the 1980s.  The RO has contacted the National 
Personnel Records Center (NPRC) on two occasions in May 2003 
and June 2003, and the Records Management Center (RMC) in 
March 2004 in attempts to retrieve records from the veteran's 
first period of active service.  The NPRC and the RMC have 
indicated that these records are not at their locations and 
insist that all available service medical records have been 
forwarded to VA.  The veteran also submitted a letter he 
received from the NPRC dated in June 2003 that noted a 
similar response.  The veteran was notified that these 
records were missing by letter issued in June 2003.  He was 
requested to submit any copies of these records in his 
possession.  The veteran has not responded to this request.  
In the June 2003 letter, the RO also indicated that it would 
continue to try to locate and obtain this evidence.  However, 
by letter of April 2004, the RO informed the veteran that it 
had determined that further attempts to obtain the missing 
service records would be futile and no further development of 
this evidence was going to be undertaken.

Based on this development history and the responses from the 
NPRC, RMC, and the veteran, the Board finds that further 
development of the missing service medical records would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2005).  The Board also finds that the RO's 
actions have fully complied with VA's duty to notify the 
veteran regarding this matter.  See 38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2005).  In August 2004, 
the veteran was requested to complete releases so that VA 
could obtain specific information identified in the Board's 
prior remand.  However, he did not comply.  He has not 
identified any additional relevant records that the RO failed 
to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in May 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  




A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'" Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004); see VAOGCPREC 3- 2003 (July 16, 
2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent in Wagner and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.




A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, including arthritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for a C2 vertebra fracture was denied in 
an August 2004 Board decision.  In that same decision, the 
issue of service connection for a back disability, currently 
on appeal, was remanded.  Accordingly, the issue of service 
connection for a C2 vertebra fracture is not the subject of 
this decision.

The veteran argues he has a back disability that had is onset 
during his first period of active duty.  He stated that his 
back disability was then aggravated by his post-service 
motorcycle accident in 1981.  See Statement from the veteran, 
received on January 9, 2003.  The veteran's service medical 
records for his first period of  active service from 1975 to 
1978 are unavailable.  

Private hospitalization records dated in June 1981 reported 
that the  veteran was admitted after sustaining injuries in a  
motorcycle accident.  He reportedly was riding a motorcycle  
without a helmet when he was thrown off and sustained a head  
injury.  He was determined to have suffered a closed head  
injury with severe lacerations of the left side of his face  
and forehead.  He underwent a tracheotomy.  Surgical  
procedures were conducted that closed his lacerations and  
reduced his facial fractures.  The veteran's mental status  
was reported to be confused and disoriented.  The emergency  
room diagnoses were post-concussion with probable cerebral  
contusion, massive facial laceration, and C2 vertebra  
fracture.  X-ray of the mandible noted fracture of the 
centrum of the C2 vertebra, multiple fractures of the left  
half of the mandible, and suspected multiple facial bone  
fractures.  A chest X-ray revealed bilateral central lung  
infiltrates and a fracture of the right first rib.  A  
cervical spine X-ray noted a fracture of the C2 vertebral  
body.  A computerized tomography (CT) scan of the head was  
found to be normal.  An admission record noted final  
diagnoses of closed head injury, facial lacerations and  
fractures, and "C3" fracture.  A discharge summary noted 
final diagnoses of closed head injury with facial lacerations  
and fractures, "T3" fracture, and fracture of the mandible.   
The surgical procedures performed included closure of facial  
lacerations, open reduction and internal fixation of facial  
fractures, and application of arch bars and intermaxillary 
fixation.  

In April 1982, the veteran enlisted with the U.S. Army 
National Guard.  On his Report of Medical History form, he 
checked "yes" for broken bones and noted the May 1981 
motorcycle accident.  He wrote on the form "I'm in good 
health and under no medication."  Physical examination, 
which included the spine, revealed no abnormalities.  In 
November 1983, the veteran underwent another physical 
examination, which reported no abnormalities with the spine.  

In June 1984, the veteran resumed active military service.  
During the April 1984 enlistment examination, he reported a 
medical history to include being involved in an automobile 
accident in August 1975 at the age of 19.  He noted this 
accident resulted in the removal of his spleen and repair of 
a hernia, but did not have any subsequent disabilities.  The 
veteran also reported his motorcycle accident in May 1981 had 
resulted in a period of unconsciousness, fractures and 
lacerations of his face, and C3 fracture.  He indicated that 
this accident had not resulted in any neurological residuals.  
Physical examination was noted to be normal except for a six-
inch surgical scar on the abdomen from a splenectomy, a half-
inch trachea scar, and an eight-inch forehead to chin scar.  
The examiner specifically noted that the veteran's 
neurological examination was normal and a neurological 
consultation was not needed.  The spine was normal.  He was 
found to be qualified for military service.  Copies of the 
private hospitalization reports from June 1981 were 
associated with the service medical records and apparently 
were available for review by his military examiners.

In December 1984, the veteran was treated for complaints of 
upper and lower back pain.  Pertinent diagnoses included back 
pain, chronic unresolved upper back pain, and back pain 
(lower).  The veteran underwent physical therapy for upper 
and lower back pain.

Upon separation examination in July 1985, the veteran 
reported a similar medical history as noted on examination in 
April 1984.  The examiner summarized the veteran's medical 
history with "no major medical problems."  Physical 
examination, including the spine, revealed no abnormalities.  

Following service, the veteran received VA medical treatment.  
In November 2001, he was treated for chronic back pain.  It 
was noted that he had been diagnosed as having degenerative 
joint disease in 1987.  At that time, the veteran complained 
of pain from head to buttock and bilateral shoulder pain and 
reported that the date of onset was May 1981 following a 
motorcycle accident.  The veteran was diagnosed as having 
hypermobility of L5-S1 into R rotation/extension with facet 
degeneration at this level and hypomobility of L1-L4.  X-ray 
revealed mild degenerative disc disease at T12-L1 and facet 
arthropathy of the lower lumbar spine.

In February 2001, it was noted that the veteran suffered a 45 
percent total body surface area burn in August 2000 in a 
trailer park fire.  At that time, he had a new small 
vesicular erroption of the low back with no pain, itching or 
prior episodes.  

In August 2002, the veteran was treated for complaints of 
back pain and leg numbness.  He reported that a week prior, 
his right leg went numb.  He was diagnosed as having lumbar 
back pain with radicular symptoms of the right leg.  In May 
2004, the veteran reported that his back pain was constant 
and unchanged with activity.  He also stated that his back 
pain was present since 1979.

In May 2005, the veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, he reported two 
automobile accidents in August 1975 and 1981.  He stated that 
the onset of his back pain was March 1977 when he was a 
mechanic in the military.  The twisting and turning required 
by this job gave him back problems and he stated that he was 
told by a physician that his back was bad and he had to be 
careful with it.  He stated that he had low back spasms with 
pain, which became constant in June 2004.  X-rays showed some 
flattening of the left femoral head and his lumbar spine 
showed degenerative disc disease mostly marked in the upper 
lumbar area with some bony spurs peripherally, which were 
developmental.  He was diagnosed as having degenerative 
disease of the lumbar spine with degeneration of the left 
hip.  

The examiner stated that the veteran injured his back during 
service in the 1981 motorcycle accident in which he fractured 
his C2 vertebra; however, in 1983 he stated that he was in 
good health.  The examiner noted that during the examination, 
the veteran stated that he was seeing a chiropractor 
regularly and made that statement so that he could stay in 
the military.  However, the examiner opined that besides the 
fractured cervical spine, the veteran's other injuries were 
not sustained in service or aggravated by service.  The 
examiner concluded that the veteran's back disability was 
more likely than not unrelated to service or aggravated by 
service.  

With respect to the veteran's first period of active duty 
from December 1975 to December 1978, he reported that he was 
treated for back pain in 1977.  While competent to describe 
his in-service symptoms, the veteran's statements are not 
competent to diagnose a chronic back disorder during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no competent evidence of a chronic back disorder 
during the veteran's first period of active service.  
Additionally, there is no competent evidence of record 
relating his current back disorder to any in-service disease 
or injury.  Rather, the VA examiner in May 2005 concluded 
that the veteran's back disability was more likely than not 
unrelated to service.  

A back disorder was not noted upon the veteran's examination 
for entry onto active duty for his second period of service 
from June 1984 to August 1985.  Accordingly, he is entitled 
to the presumption of soundness.  Therefore, the initial 
question is whether the evidence clearly and unmistakably 
demonstrates that veteran's back disability preexisted his 
second period of active service.  

The medical evidence from the June 1981 hospitalization is 
clear on the injuries and residuals suffered from the 
motorcycle accident, which occurred between the veteran's two 
periods of active duty.   The only question raised by the 
June 1981 medical evidence is the location of the vertebral 
fracture.  Final diagnoses alternatively listed the fracture 
at the "C3" or "T3" vertebra.  However, these notations 
are clearly typographical errors.  Two radiological studies 
(of the mandible and cervical spine) clearly place the 
fracture at the C2 vertebra.  As the radiological evidence is 
the most probative to determine the existence and location of 
a fracture, and as the C2 fracture was corroborated by two 
different X-rays, the Board finds that the medical evidence 
locates the residual fracture from the motorcycle accident at 
the C2 vertebra.  Again, the issue of service connection for 
a C2 vertebra fracture is not the subject of this decision.  
Accordingly, the Board finds that the evidence does not 
clearly and unmistakably demonstrate that the veteran's back 
disorder preexisted his second period of active service, and 
the presumption of soundness is not rebutted.  The Board need 
not address whether the evidence clearly and unmistakably 
demonstrates that veteran's back disability was not 
aggravated by such service.  

Additionally, there is no competent medical evidence of 
record showing that the veteran's back disability had its 
onset during his second period of active service or is 
related to any in-service disease or injury.  The veteran did 
complain of back pain during service in 1984.  The examiner 
was mistaken in his opinion that the motorcycle accident was 
sustained during a period of active service.  In any event, 
the examiner concluded that the veteran's back disability was 
more likely than not unrelated to service.  

There is no evidence of arthritis of the spine with one year 
of the veteran's separation from service in December 1978 or 
August 1985.   Accordingly, service connection on a 
presumptive basis is not warranted.  38 U.S.C.A. § 1112, 
1137; 38 C.F.R. § 3.307, 3.309.

Any contentions by the veteran that his back disability is 
somehow related to his active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow 



application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a back disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


